DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
In view of the Appeal Brief filed on 5/2/22, PROSECUTION IS HEREBY REOPENED.  The reasons set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   

                                                                                                                                                                                                     Response to Argument and Amendment

The response filed on 5/2/22 has been entered. 
Applicant’s arguments filed 5/2/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-10 and 13-18 are pending in this office action.  Claims 19-31 remain withdrawn due as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Claims 1 -10 and 13- 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 16 of U.S. Patent Application No. 16707057 withdrawn is reinstated due to the prosecution of the pre-appeal brief filed.		

Claim Rejections - 35 USC § 103 Maintained with detailed explanation
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (US 2013/020615) in view of Beeson et al. (US 2011/0247640 or 9,039,839) and Gao et al. (US 2017/0099868).
	With regards to instant claim 1, Beeson teaches an oral care (see 0068) wherein the oral care comprises beet fiber material (as required by instant claims 1-2, see 0072) and also indicating combinations of filler can also be used (see same)) and specifically teach treating tobacco with bleaching agents (see 0055) comprising nicotine (see 0065 and 0097, as required by instant claim 5) and a whitened tobacco material (see 0065, as required by instant claims 6-8) and further comprises water and buffering agent (see 0037 and 0067-0068, as required by instant claim 10).  With regards to instant claim 4 the oral care comprises flavorants (as required, see 0068 as the active agent and a filler (see 0072, as required by instant claim 11, see 0013). Beeson also teaches that the beet material is in the form of one or both fibers (see 0072, as required by instant claim 2). According 
	However, Beeson fails to teach that the active agent is being absorbed on to the beet material and also fails to teach instant claims 9, 13-15.  Although Beeson fails to teach the release rate, the reference teaches that their product provides faster nicotine when the product has a whitened tobacco material than the un-whitened tobacco material (see 0070), thus the beet material is considered to be configured to release the active at a first rate and the filler material configured to release as at a different rate.  Additionally, Beeson teaches (see 0086) that the pouch undergoes a controlled dispersion or dissolution. Such pouch materials may have the form of a mesh, screen, perforated paper, permeable fabric, or the like. For example, pouch material manufactured from a mesh-like form of rice paper, or perforated rice paper, may dissolve in the mouth of the user. As a result, the pouch and tobacco formulation each may undergo complete dispersion within the mouth of the user during normal conditions of use, and hence the pouch and tobacco formulation both may be ingested by the user. Other exemplary pouch materials may be manufactured using water dispersible film forming materials (e.g., binding agents such as alginates, carboxymethylcellulose, xanthan gum, pullulan, and the like), as well as those materials in combination with materials such as ground cellulosics (e.g., fine particle size wood pulp). Preferred pouch materials, though water dispersible or dissolvable, may be designed and manufactured such that under conditions of normal use, a significant amount of the tobacco formulation contents permeate through the pouch material prior to the time that the pouch undergoes loss of its physical integrity. If desired, flavoring ingredients, disintegration aids, and other desired components, may be incorporated within, or applied to, the pouch material.
Thus, one of ordinary skill in the art would recognize that if the same product is used the characteristics will be the same.
	Beeson ‘640 teaches that a product such that the tobacco product is absorbed to the non-tobacco plant material (see 0015) wherein the non-tobacco product is a beet (see 0039, as required by instant claims 1-2) wherein the tobacco material is in the form of a tobacco particulate(as required by instant claims 6-7, see claim 15) and further comprises a sweetener (see claim 13, as required by instant claim 10) and fillers (as required by instant claim 15, see claim 12) and may contain different fillers such as cellulose (see 0049, as required by instant claims 16-18).  Additionally, Beeson teaches that the present invention provides a process for preparing a composition suitable for use as a smokeless tobacco composition, comprising mixing a tobacco material and a non-tobacco plant material. For example, a water-extracted non-tobacco plant material can be combined with an aqueous tobacco extract such that the aqueous tobacco extract is absorbed into the non-tobacco extracted plant material, thereby forming a smokeless tobacco material (see 0013).  Specifically teaches that as a result, for certain embodiments, the non-tobacco plant material can consist primarily of essentially water-insoluble material capable of acting as a substrate for sorption and retention of that tobacco extract. Note that the term "sorb" as used herein refers to incorporation of the aqueous tobacco extract into the non-tobacco plant material by any known process including absorption and adsorption. Reference to "absorb" or "absorption" in this document is not intended to be limiting in terms of the physical or chemical interaction between the non-tobacco substrate and the aqueous tobacco extract (see 0041) and the processed non-tobacco vegetable material provides a substrate that carries the aqueous tobacco extract that is absorbed thereby (see 0070). Further additives can be admixed with, or otherwise incorporated within, the combined non-tobacco plant material and tobacco material mixture that forms the basis of the smokeless tobacco composition or formulation of the present invention. The additives can be artificial, or can be obtained or derived from herbal or biological sources (see 0049)
	Gao teaches incorporating nicotine into an oral product wherein the nicotine is absorbed into the cellulosic fiber i.e., sugar beet (see abstract and claim 2) combined with a flavorant as the second active agent. Nicotine can be stabilized by mixing liquid nicotine with cellulosic fiber such that the liquid nicotine absorbs into pores of the cellulosic fiber to form a cellulosic fiber-nicotine mixture (see 0006). In some cases, a cellulosic fiber-nicotine mixture can be combined with one or more binders and molded into an oral product (see abstract). The number, sizes, and size distribution, chemical, and physical surface properties of the pores can impact the release rate of nicotine incorporated into cellulosic fiber and into an oral product. The release rate can also be manipulated due to compression of cellulosic fiber (e.g., by chewing the oral product). The hydrophilicity of the cellulose fibers can be selected to provide a desired sensorial experience when included in an oral product. For example, cellulosic fiber can be hydrophilic, thus water-soluble additives (e.g., nicotine) can preferentially be absorbed in cellulosic fiber. (see 0027)
It would have been obvious to one of ordinary skill in the art to have combined the cited prior art to result in the instant claimed invention.  One of ordinary skill in the art would have been motivated to expand the teachings of Beeson by incorporating Gao’s teaching of having active agents to the whitened beet fiber taught by Beeson incorporating the same or different actives is within the purview of the skilled artisan because the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.
One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 Applicant argues that claim 1 recites an oral product comprising a beet material and a filler, the beet material having a first active ingredient absorbed in or adsorbed on to the beet material and the filler having a second active ingredient absorbed in or adsorbed on to the filler, wherein the first active ingredient and the second active ingredient are the same or different.
 In response, Applicant’s argument have been considered but found not persuasive because there is a motivation to use two separate carriers as stated above. Applicant’s argument that there is nothing in Gao that teaches or suggests that such a flavoring agent is absorbed in or adsorbed onto a separate filler material.. Contrary to Applicant’s argument motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/706,351; (2) copending Application No. 16/707,607; (3) copending Application No. 16/707,225; (4) copending Application No. 16/707583; (5) , 16707117; copending Application No 16707507.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced in the copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows: Both sets of claims refer to an oral composition comprising a whitening product (see instant claim 1 and copending claim 11) wherein the composition comprises a filler and an active agent (See copending claim 5 and instant claim 5) for example in application 16707057. 
Both applications recite using the same compositions and/or derivatives thereof. The compositions recited in the claims are obvious variation of each other.
In view of the foregoing, the copending application claims and the current application claims are obvious variations of each other.

 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        05/20/22